 


117 HRES 257 EH: Requiring each Member, officer, and employee of the House of Representatives to complete a program of training in workplace rights and responsibilities each session of each Congress, and for other purposes.
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 257 
In the House of Representatives, U. S.,

March 19, 2021
 
RESOLUTION 
Requiring each Member, officer, and employee of the House of Representatives to complete a program of training in workplace rights and responsibilities each session of each Congress, and for other purposes. 
 
 
1.Mandatory completion of program of training in workplace rights and responsibilities 
(a)Requiring training for all Members, officers, and employees 
(1)RequirementNot later than 30 days after the date of the adoption of this resolution, the Committee on House Administration shall issue regulations to provide that, during each session of each Congress, each Member (including each Delegate or Resident Commissioner to the Congress), officer, and employee of the House of Representatives shall complete a program of training in the workplace rights and responsibilities applicable to offices and employees of the House under part A of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.), including anti-discrimination and anti-harassment training. (2)Inclusion of interns, fellows, and detaileesFor purposes of this resolution, an individual serving in an office of the House of Representatives as an intern (including an unpaid intern), a participant in a fellowship program, or a detailee from another office of the Federal government shall be considered an employee of the House. 
(3)Exception for participants in new Member orientation programsIf an individual completed a program of training required under paragraph (1) during the new Member orientation program administered by the Committee on House Administration prior to the beginning of a Congress, the individual is not required to complete the program during the first session of the Congress. (b)Deadline (1)In generalUnder the regulations issued by the Committee on House Administration under subsection (a), an individual shall complete the program of training required under subsection (a) and file a certificate of completion of such training not later than— 
(A)in the case of an individual who is serving as a Member, officer, or employee of the House as of the date on which the Committee first certifies that the program is in operation for the session, not later than 90 days after such date; or (B)in the case of any other individual, not later than 90 days after the individual first becomes a Member, officer, or employee of the House. 
(2)Alternative deadlinesThe Committee on House Administration may include in the regulations issued under subsection (a)— (A)an alternative deadline for individuals serving as interns and participants in fellowship programs to take into account the duration of their service; and 
(B)an alternative deadline for individuals who first become Members, officers, or employees of the House towards the end of a session of Congress to take into account the amount of time remaining in the session. (3)Special rule for first session of One Hundred Seventeenth CongressIn the case of the first session of the One Hundred Seventeenth Congress, an individual described in subparagraph (A) of paragraph (1) shall complete the program required under subsection (a) not later than 90 days after the date of the adoption of this resolution. 
(c)Additional mechanismsThe Committee on House Administration shall consider additional mechanisms to ensure compliance with the training requirement under subsection (a).   Cheryl L. Johnson,Clerk. 